significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division sep tet int a in re this letter constitutes notice that with respect to the above-named defined benefit pension_plan we have granted a conditional waiver of the minimum_funding_standard for the plan_year ending date this conditional waiver for the plan_year ended date has been granted in accordance with sec_412 of the internal_revenue_code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the waived amount is the contribution that would otherwise be required to reduce the balance in the funding_standard_account to zero as of the end of the plan_year for which this conditional waiver has been granted the employer has a calendar fiscal_year for the fiscal years cash employer had net operating losses it had profits in the flow has not been sufficient both to meet routine operating_expenses such as payroll and maintenance and to contribute the required minimum_funding amount fiscal years the _ and and recovery efforts have been undertaken including a cessation of further benefit accruals under the plan results from the recovery efforts can be seen as evidenced by a strong increase in working_capital from a negative position to a positive one net_worth has also remained positive and has increased in the last two fiscal years the employer expects these recovery efforts will improve cash_flow and profitabflity there is some uncertainty as to the likelihood of these expectations also as of date the plan’s assets were equal to only of the plan’s liabilities on a termination basis accordingly the waiver is granted subject_to the following condition still t the contributions required to satisfy the minimum_funding_standard for the plan years ended december are to be timely made as defined in code sec_412 without an additional funding waiver for those years and if this condition is not satisfied the waiver is retroactively null and void you agreed to this condition in a letter from your authorized representative dated date your attention is called to code sec_412 and erisa sec_304 which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to other retirement plans covering employees covered by this plan maintained by the employer to increase the liabilities of those plans would be considered an amendment for purposes of code sec_412 and erisa sec_304 this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ended date the date of this letter should be entered on schedule b actuarial information we are sending a copy of this letter to your authorized representative pursuant to a power_of_attorney form on file with our office we have sent a copy of this letter to the ep classification manager in if you have any questions please contact me or you may contact sincerely nbn lee norman g greenberg acting manager employee_plans actuarial group
